Per Curiam,
When this case was here before, we held that the credits indorsed on the bond, in the handwriting of the obligee, were not sufficient to rebut the presumption of payment unless it wa.s affirmatively shown that the indorsements were made- within twenty years, and at a time when it was against the interest of the obligee to make them : Hart v. Bucher, 182 Pa. 604. That principle was correctly applied on the second trial.
There is nothing in any of the twelve specifications of error that would justify a reversal of the judgment; nor do we think any of them requires discussion.
The case appears to have been carefully and correctly tried, and the judgment should not be disturbed.
Judgment affirmed.